                                       Case 3:19-cv-05822-WHA Document 416 Filed 12/05/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   In re
                                                                                             No.   C 19-05822 WHA
                                   9              GLUMETZA ANTITRUST                         No.   C 19-06138 WHA
                                                      LITIGATION.                            No.   C 19-06839 WHA
                                  10                                                         No.   C 19-07843 WHA
                                                                                             No.   C 19-08155 WHA
                                  11                                                         No.   C 20-01198 WHA
                                       This Document Relates to:                             No.   C 20-05251 WHA
                                  12
Northern District of California
 United States District Court




                                                    HUMANA ACTION.                           (Consolidated)
                                  13
                                                                                             ORDER RE MOTION
                                  14                                                         TO DISMISS HUMANA
                                                                                             COMPLAINT
                                  15

                                  16                                           INTRODUCTION
                                  17           Eleven months into this antitrust lawsuit, months into discovery, and on the eve of class
                                  18   certification, a new plaintiff seeks to join the recovery. The complaint failing to adequately
                                  19   plead the location of the purchases, standing to raise state claims remains speculative. The
                                  20   motion to dismiss is GRANTED IN PART.
                                  21                                             STATEMENT
                                  22           Prior orders detail the underlying allegations (Dkt. Nos. 188, 347). Simply put, our
                                  23   plaintiffs allege that defendants, prime among them, Bausch Health Companies Inc., Lupin
                                  24   Pharmaceuticals, Inc. and Lupin Ltd., and Assertio Therapeutics, Inc., concocted a
                                  25   pharmaceutical-patent infringement settlement in violation of the antitrust laws. Some iteration
                                  26   of Bausch has marketed the prevalent diabetes brandname-drug Glumetza since 2005. In July
                                  27   2009, generic manufacturer Lupin sought Food and Drug Administration approval to market a
                                  28   generic Glumetza. Assertio, holder of the relevant drug patents, and a Bausch predecessor sued
                                       Case 3:19-cv-05822-WHA Document 416 Filed 12/05/20 Page 2 of 5




                                   1   for infringement. The parties settled in February 2012. Lupin would drop its challenge to the

                                   2   patents’ validity, cease efforts to market until 2016, and enjoy a period of duopoly between its

                                   3   generic and the brand drug once it did enter the market, as Assertio and company agreed to

                                   4   neither launch their own “authorized generic” nor license any other generics in that period.

                                   5         On the other side of grotesque price hikes, some perhaps indiscrete words on a public

                                   6   earnings call, a round of Congressional testimony, and several years for the information to

                                   7   percolate, plaintiffs began to sue in late August 2019. Eleven cases arrived by March 5, 2020,

                                   8   when the undersigned largely denied defendants’ motions to dismiss the direct purchasers but

                                   9   granted the motions in part against the indirect purchasers, who all subsequently dismissed

                                  10   (Dkt. No. 188). The remaining direct purchasers proceeded in two groups: (1) the direct-

                                  11   purchaser plaintiffs and putative class; and (2) the retailer plaintiffs. An August 15 order

                                  12   certified the class of direct purchasers.
Northern District of California
 United States District Court




                                  13         On July 30, 2020, eleven months after the case began and well through discovery, the

                                  14   healthcare conglomerate Humana Inc. sued on behalf of its numerous subsidiaries, asserting

                                  15   both direct and indirect-purchaser antitrust claims, as well as a slew of related state law claims.

                                  16   Following defendants’ motion to dismiss, Humana took its one free amendment. Defendants

                                  17   again move. This order follows full briefing and oral argument (held telephonically due to

                                  18   COVID-19).

                                  19                                               ANALYSIS

                                  20         A complaint must allege sufficient factual matter to state a facially plausible claim for

                                  21   relief. Allegations merely consistent with liability don’t cut it; rather the allegations must

                                  22   indicate or permit the reasonable inference, without speculation, of defendants’ liability for the

                                  23   conduct alleged. We take as true all factual allegations but legal conclusions merely styled as

                                  24   fact may be disregarded. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

                                  25   Twombly, 550 U.S. 544, 555 (2007).

                                  26         Only direct purchasers may bring federal antitrust claims. Illinois Brick Co. v. Illinois,

                                  27   431 U.S. 720 (1977). So Humana brings its indirect purchaser antitrust claims under the laws of

                                  28   the several states. But though Humana has allegedly consolidated both these direct and indirect
                                                                                        2
                                       Case 3:19-cv-05822-WHA Document 416 Filed 12/05/20 Page 3 of 5




                                   1   purchaser claims in a single entity, its complaint fails to distinguish between these two forms of

                                   2   purchase.

                                   3        The complaint alleges that Humana’s subsidiary pharmacy arm, Humana Pharmacy Inc.

                                   4   (“HPI”), purchased the Glumetza sued upon and specifies dollar amounts of 500mg and

                                   5   1000mg directly purchased from Lupin. The complaint also alleges the dollar amounts of

                                   6   Glumetza purchases offered as the basis for the state antitrust claims. Defendants note that

                                   7   these the list of purchases by state does not specify which of those purchases were direct and

                                   8   which were indirect, thus raising, the specter of duplicative recovery, given Humana raises both

                                   9   direct and indirect-purchaser antitrust claims. See Kansas v. UtiliCorp United, 497 U.S. 199,

                                  10   212–13 (1990). The parties primarily dispute whether this must be addressed now or in

                                  11   discovery, though it is worth noting that discovery is nearly complete, and Humana has enjoyed

                                  12   discovery already for the last several months (Dkt. Nos. 352, 383). This order, however,
Northern District of California
 United States District Court




                                  13   discerns a more fundamental problem with the pleadings.

                                  14        Federal jurisdiction rests on “the irreducible constitutional minimum of standing.” The

                                  15   invoking party must show a concrete, particularized, and actual or imminent (as opposed to

                                  16   conjectural or hypothetical) injury in fact, fairly traceable to the defendant’s conduct, which will

                                  17   be redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61

                                  18   (1992). The March 5 order made clear that indirect-purchaser antitrust claims require both a

                                  19   plaintiff and her purchase in each state whose law is invoked because “the injury a plaintiff

                                  20   suffers defines the scope of the controversy he or she is entitled to litigate.” Melendres v.

                                  21   Arpaio, 784 F.3d 1254, 1261 (9th Cir. 2015).

                                  22        Our problem stems from Humana’s hierarchy of subsidiaries, whose assigned claims

                                  23   Humana sues upon. The complaint lists about thirty subsidiaries who “cover the medical

                                  24   expenses incurred by plan beneficiaries” in all fifty states, the District of Columbia, and Puerto

                                  25   Rico. But the complaint also alleges that Humana’s in-house pharmacy, HPI, “buys

                                  26   prescription drugs directly from manufacturers and wholesalers and dispenses them to

                                  27   Humana’s benefits plan members.” The complaint does not allege that plan beneficiaries or

                                  28   local subsidiaries have obtained Glumetza from any other source.
                                                                                       3
                                       Case 3:19-cv-05822-WHA Document 416 Filed 12/05/20 Page 4 of 5




                                   1           As a result, the complaint relies upon the Humana-subsidiary plan beneficiaries to locate

                                   2   actual distribution of Glumetza to the fifty states, D.C., and Puerto Rico. But HPI is Humana’s

                                   3   point-of-sale for Glumetza from external sources. True, the complaint alleges “purchases” in

                                   4   every state. But read in context, the alleged local purchases of Glumetza appear to be just

                                   5   Humana exchanging the drug with itself. A plaintiff cannot purchase a product in one state,

                                   6   walk across the border to another, and exchange the product and money from her right hand to

                                   7   her left hand and claim fresh injury to concoct standing. On these pleadings, Humana’s injury

                                   8   in fact attached to HPI’s purchases of Glumetza, not when Humana ultimately distributed the

                                   9   drug to its members.

                                  10           So, the locations of Humana’s plan members do not support standing under the laws of the

                                  11   several states. Yet Humana’s complaint fails to allege HPI’s location or locations. Simply put,

                                  12   the complaint does not allege where HPI’s actual purchases of Glumetza underlying Humana’s
Northern District of California
 United States District Court




                                  13   state law claims occurred. “The corollary to taking the complaint’s factual allegations as true is

                                  14   that we do not then assume facts into the complaint.” Stemmelin v. Matterport, Inc., No. C 20-

                                  15   04168 WHA, 2020 WL 6544456, at *5 (N.D. Cal. Nov. 7, 2020). We cannot conclude without

                                  16   speculation, then, which purchases fall under the purview of which states’ laws. It is no

                                  17   response to say that the individual state laws would not make the distinctions here. State courts

                                  18   are not bound by Article III. See ASARCO v. Kadish, 490 U.S. 605, 617 (1989). All plaintiffs

                                  19   in federal court, regardless of claim for relief, require standing, else the requirement would not

                                  20   be so “irreducible.” Lujan, 504 U.S. at 560. Humana’s complaint fails to locate the actual

                                  21   purchases underlying its state law claims and thus fails to place such claims within the purview

                                  22   of the invoked jurisdictions to Article III’s satisfaction. All state law claims must, therefore,

                                  23   fail.

                                  24           Recognizing that Humana’s federal claims are, in essence, an opt-out of the direct-

                                  25   purchaser class, defendants largely reserve their challenges for summary judgment. Assertio

                                  26   contends alone, in what it characterizes as slightly different from the question addressed by the

                                  27   March 5 order, that the claims against it must be dismissed as Assertio affirmatively withdrew

                                  28   from the alleged conspiracy long ago and overt actions under the continuing violations doctrine
                                                                                        4
                                       Case 3:19-cv-05822-WHA Document 416 Filed 12/05/20 Page 5 of 5




                                   1   cannot be imputed between co-conspirators. Resolution of this argument may affect more

                                   2   plaintiffs than Humana. Without expressing any view on the merits, this order reserves this

                                   3   question for summary judgment when all interested parties will be heard.

                                   4                                               CONCLUSION

                                   5         To the foregoing extent, defendants’ motion is GRANTED IN PART. Humana’s federal

                                   6   claims may proceed; all state claims are DISMISSED for lack of standing given Humana’s failure

                                   7   to allege where the relevant purchases occurred. This order does not reach the remainder of

                                   8   defendants’ arguments, including issues regarding the statutes of limitations.

                                   9         Humana arrived late on its own accord and has already enjoyed its one free amendment.

                                  10   The time to amend pleadings has long passed (Dkt. Nos. 71, 188, 383), the undersigned has

                                  11   already made clear that it is Humana’s duty to get up to speed (Dkt. No. 345). Further leave to

                                  12   amend is not warranted, with one exception.
Northern District of California
 United States District Court




                                  13         It remains conceivable that Humana could replead to establish standing based upon the

                                  14   locations of Glumetza purchases by HPI (or another Humana arm) from an external source.

                                  15   Humana may move to amend its complaint, within these strict bounds, by DECEMBER 17 AT

                                  16   NOON. Given Humana has enjoyed several months’ notice of the law of standing in this case

                                  17   (Dkt. No. 188), such amendment will be governed by Rule 16’s good cause standard and will

                                  18   presumably face defendants’ renewed statute of limitations challenge. Any such motion must

                                  19   include as an exhibit a redlined version of the proposed amendment that clearly identifies all

                                  20   changes from the amended complaint. This order highlighted certain deficiencies in the

                                  21   amended complaint, but did not reach many issues. It will not necessarily be enough to add

                                  22   sentences parroting each missing item identified herein. If Humana moves for leave to amend,

                                  23   it should be sure to plead its best case.

                                  24         IT IS SO ORDERED.

                                  25   Dated: December 5, 2020.

                                  26

                                  27
                                                                                              WILLIAM ALSUP
                                  28                                                          UNITED STATES DISTRICT JUDGE
                                                                                       5
